UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7533


CHARLES A. WILLIAMS,

                Petitioner - Appellant,

          v.

SUZANNE MATTHEWS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02215-FL)


Submitted:   February 16, 2017             Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles A. Williams, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles A. Williams seeks to appeal the district court’s

orders dismissing as untimely his 28 U.S.C. § 2254 (2012) petition

and denying his Fed. R. Civ. P. 59(e) motion.         The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”            28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.          Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.            Slack,

529 U.S. at 484-85.

     We   have   independently   reviewed   the    record   and   Williams’

informal appellate brief, and we conclude that Williams has not

made the requisite showing.      Accordingly, we deny Williams’ motion

for appointment of counsel, deny a certificate of appealability,

and dismiss the appeal.     We dispense with oral argument because



                                    2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3